Citation Nr: 0630107	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO. 04-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for recognition as the surviving spouse of the 
veteran for the purposes of Department Veterans Affairs (VA) 
benefits. 


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 

INTRODUCTION

The veteran had active service from January 1943 to June 
1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances. 
 However, based on review of the claims file, it appears that 
the appellant was never sent a sufficient letter advising her 
of the provisions of the VCAA.  Additionally, during the 
course of this appeal, the Court of Appeals for Veterans 
Claims decided Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), holding that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish the claim that were found 
insufficient in the previous denial.  Therefore, appropriate 
action to ensure that the appellant is furnished sufficient 
VCAA notice with regard to her claim is warranted.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet App. 112 (2004).   

Accordingly, the case is REMANDED for the following action:

1.	The RO should furnish the appellant 
with an appropriate VCAA letter in 
connection to her claim of whether new 
and material evidence has been 
presented to reopen a claim for 
recognition as the surviving spouse of 
the veteran for the purposes of VA 
benefits. 

The VCAA notice should also provide 
the appellant with what constitutes 
new and material evidence to reopen a 
claim and what evidence would be 
necessary to substantiate that element 
or elements required to establish 
recognition as the surviving spouse of 
the veteran for the purposes of VA 
benefits that were found insufficient 
in the previous denial as required 
in Kent v. Nicholson, 20 Vet. App. 1 
(2006).
 
Further, the VCAA notice should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on 
appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 
(2006).  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted, the 
appellant and her representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if otherwise 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


